DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the IDS filed 12/31/2020.
Information Disclosure Statement
The IDS filed 12/31/2020 has been considered.
Election/Restrictions
Newly submitted claims 21-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly added claims are drawn to diverging species which incorporate different methods of fabrication and result in different structures.

    PNG
    media_image1.png
    428
    792
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    489
    755
    media_image2.png
    Greyscale

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liange et al., CN 102468284 (for further support and clarification see whole document) provided by applicant, in view of 9,543,318 B1 (for further support and clarification see whole document).

a.	Regarding claim 1, Liang et al., shows a method for forming a bonded semiconductor device, comprising: forming a first wafer and a second wafer, the first wafer having a functional layer over a substrate, wherein the substrate does not include single-crystalline silicon; flipping the first wafer to bond onto the second wafer to form the bonded semiconductor device so the 
	Liange et al., does not explicitly show that the functional layer comprises a plurality of memory arrays.
	Lu et al., teaches the following regarding forming a bonded functional layer with a plurality of memory arrays over the base substrate:
(26)    A monolithic three dimensional memory array is one in which multiple memory levels are formed above a single substrate, such as a semiconductor wafer, with no intervening substrates. The term "monolithic" means that layers of each level of the array are directly deposited on the layers of each underlying level of the array. In contrast, two dimensional arrays may be formed separately and then packaged together to form a non-monolithic memory device. For example, non-monolithic stacked memories have been constructed by forming memory levels on separate substrates and vertically stacking the memory levels, as described in U.S. Pat. No. 5,915,167 titled "Three Dimensional Structure Memory." The substrates may be thinned or removed from the memory levels before bonding, but as the memory levels are initially formed over separate substrates, such memories are not true monolithic three dimensional memory arrays. The various three dimensional memory devices of the present disclosure include a monolithic three-dimensional NAND string memory device, and can be fabricated employing the various embodiments described herein. 
(27)    Referring to FIG. 1, a first exemplary structure according to an embodiment of the present disclosure is illustrated, which can be employed, for example, to fabricate a device structure containing vertical NAND memory devices. The exemplary structure includes a substrate 8, which can be a semiconductor substrate, such as a single crystal silicon wafer. The 

(28)    The single crystalline semiconductor layer 10 is a semiconductor material layer, and can include at least one elemental semiconductor material (e.g., silicon), at least one III-V compound semiconductor material, at least one II-VI compound semiconductor material, at least one organic semiconductor material, or other semiconductor materials known in the art. 
(29)    As used herein, a "semiconductor material" refers to a material having electrical conductivity in the range from 1.0.times.10.sup.-6 S/cm to 1.0.times.10.sup.5 S/cm, and is capable of producing a doped material having electrical conductivity in a range from 1.0 S/cm to 1.0.times.10.sup.5 S/cm upon suitable doping with an electrical dopant. As used herein, an "electrical dopant" refers to a p-type dopant that adds a hole to a balance band within a band structure, or an n-type dopant that adds an electron to a conduction band within a band structure. As used herein, a "conductive material" refers to a material having electrical conductivity greater than 1.0.times.10.sup.5 S/cm. As used herein, an "insulator material" or a 
(30)    Optionally, a dielectric pad layer 12 can be formed on a top surface of the single crystalline semiconductor layer 10. The dielectric pad layer 12 can be, for example, silicon oxide layer. The thickness of the dielectric pad layer 12 can be in a range from 3 nm to 30 nm, although lesser and greater thicknesses can also be employed. Optionally, a bottom insulator layer 31 can be formed over the dielectric pad layer 12. If present, the bottom insulator layer 31 includes a dielectric material, and can be formed directly on top surfaces of the dielectric pad layer 12. Exemplary materials that can be employed for the bottom insulator layer 31 include, but are not limited to, silicon oxide, a dielectric metal oxide, and silicon nitride (in case the material of second material layers to be subsequently formed is not silicon nitride). 
(31)    An alternating stack of first material layers (which can be insulating layers 32) and second material layers (which can be spacer material layer 42) is formed over the top surface of the substrate 8, which can be, for example, on the top surface of the bottom insulator layer 31. As used herein, an alternating plurality of first elements and second elements refers to a structure in which instances of the first elements and instances of the second elements alternate. Each instance of the first elements that is not an end element of the alternating plurality is adjoined by two instances of the second elements on both sides, and each instance of the second elements that is not an end element of the alternating plurality is adjoined by two instances of the first elements on both ends. The first elements may have the same thickness thereamongst, or may have different thicknesses. The second elements may have the same thickness thereamongst, or may have different thicknesses. The alternating plurality of first 
(32)    Each first material layer includes a first material, and each second material layer includes a second material that is different from the first material. In one embodiment, each first material layer can be an insulator layer 32, and each second material layer can be a spacer material layer 42 that provides vertical separation between the insulator layers. In this case, the stack can include an alternating plurality of insulator layers 32 and spacer material layers 42. 

(33)    The stack of the alternating plurality is herein referred to as an alternating stack (32, 42). In one embodiment, the alternating stack (32, 42) can include insulator layers 32 composed of the first material, and spacer material layers 42 composed of a second material different from that of insulator layers 32. The first material of the insulator layers 32 can be at least one electrically insulating material. As such, each insulator layer 32 can be an electrically insulating material layer. Electrically insulating materials that can be employed for the insulator layers 32 include, but are not limited to silicon oxide (including doped or undoped silicate glass), silicon nitride, silicon oxynitride, organosilicate glass (OSG), spin-on dielectric materials, dielectric metal oxides that are commonly known as high dielectric constant (high-k) dielectric oxides (e.g., aluminum oxide, hafnium oxide, etc.) and silicates thereof, dielectric metal oxynitrides and silicates thereof, and organic insulating materials. In one embodiment, the first material of the insulator layers 32 can be silicon oxide. 
(Column 3, line 20-Column 6, line 67)



    PNG
    media_image3.png
    722
    481
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    222
    488
    media_image4.png
    Greyscale


b.	Regarding claim 2, Liang et al., shows the method of claim 1, wherein forming the first wafer comprises: forming an isolation structure over the substrate; forming a plurality of array-base regions in the isolation structure, the isolation structure insulating the plurality of array-base regions from one another; forming a plurality of memory arrays over the plurality of array-base regions; forming an insulating structure to cover the plurality of memory arrays and the plurality of array-base regions; and forming a plurality of interconnect structures in the 
c.	Regarding claim 3, Liang et al., shows the method of claim 2, wherein forming the isolation structure and the plurality of array-base regions in the isolation structure comprise: forming an insulating material layer over the substrate; patterning the insulating material layer to form a plurality of trenches in the insulating material layer; and depositing a semiconductor material to fill up the plurality of trenches to form the plurality of array-base regions (Claims 7-10; [0039]-[0063]; Figs. 1-4).
d.	Regarding claim 4, Liang et al., shows the method of claim 2, wherein forming the isolation structure and the plurality of array-base regions in the isolation structure comprise: forming another insulating material layer over the substrate; forming a semiconductor material layer over the other insulating material layer; patterning the semiconductor material layer to remove portions of the semiconductor material layer, expose the other insulating material layer, and form a plurality of array-base regions; and depositing a same material as the other insulating material layer to fill in space formed by removed portions of the semiconductor material layer, connect with the other insulating material layer, and form the isolation structure (Claims 7-10; [0039]-[0063]; Figs. 1-4).
e.	Regarding claim 5, Liang et al., shows the method of claim 3, further comprising performing a planarization process after formations of the plurality of array-base regions and the isolation structure to remove excessive materials thereon, and wherein: forming the insulating material layer comprises depositing silicon oxide; and depositing the semiconductor material comprises depositing doped polysilicon (Claims 7-10; [0039]-[0063]; Figs. 1-4).
f.	Regarding claim 6, Liang et al., shows the method of claim 4, further comprising performing a planarization process after formations of the plurality of array-base regions and 
g.	Regarding claim 7, Liang et al., shows the method of claim 2, wherein forming the plurality of memory arrays over the plurality of array-base regions comprises forming at least one memory array over each one of the plurality of array-base regions (Claims 7-10; [0039]-[0063]; Figs. 1-4).
h.	Regarding claim 8, Liang et al., shows the method of claim 7, wherein forming the at least one memory array over each one of the plurality of array-base regions comprises: forming a staircase structure over each one of the plurality of array-base regions; forming a channel hole extending from a top surface of the staircase structure to the respective array-base region; forming a semiconductor portion at a bottom of the channel hole, the semiconductor portion connected with the array-base region; and forming a channel-forming structure to fill up the channel hole and form a semiconductor channel (Claims 7-10; [0039]-[0063]; Figs. 1-4).
i.	Regarding claim 9, Liang et al., shows the method of claim 8, wherein forming the semiconductor portion comprises performing a deposition process to form a semiconductor material on an exposed portion of the respective array-base region at the bottom of the channel hole (Claims 7-10; [0039]-[0063]; Figs. 1-4).
j.	Regarding claim 10, Liang et al., shows the method of claim 9, wherein the deposition process to form the semiconductor material comprises depositing a material same as a material of the respective array-base region (Claims 7-10; [0039]-[0063]; Figs. 1-4).
k.	Regarding claim 11, Liang et al., shows the method of claim 10, wherein the deposition process comprises one or more of a chemical vapor deposition, physical vapor deposition, atomic layer deposition, and selective vapor deposition (Claims 7-10; [0039]-[0063]; Figs. 1-4).
Regarding claim 12, Liang et al., shows the method of claim 11, further comprising: forming a plurality of gate electrodes in the staircase structure to be connected with the plurality of interconnect structures and to form a plurality of memory cells by intersection with the semiconductor channel (Claims 7-10; [0039]-[0063]; Figs. 1-4).
m.	Regarding claim 13, Liang et al., shows the method of claim 12, wherein providing the second wafer comprises forming another substrate with a plurality of peripheral circuits and a plurality of other interconnect structures thereon (Claims 7-10; [0039]-[0063]; Figs. 1-4).
n.	Regarding claim 14, Liang et al., shows the method of claim 13, wherein flipping the first wafer to bond onto the second wafer to form the bonded semiconductor device comprises performing a hybrid bonding to bond the first wafer onto the second wafer so the interconnect structures of the first wafer are bonded with the plurality of other interconnect structures of the second wafer (Claims 7-10; [0039]-[0063]; Figs. 1-4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812